                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                           FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                                 CASE NO.: 2:19-cr-133-SPC-MRM

STEVEN USMA
                                          /

                                        ORDER1

       Before the Court is United States Magistrate Judge Thomas B. Smith’s

Order Revoking Conditions of Release for Defendant Steven Usma. (Doc. 163).

Judge Smith has ordered that Usma be detained by the United States

Marshals Service because probable cause exists that Usma violated the

conditions of his pretrial release. (Doc. 163). Judge Smith has also ordered

the Marshals Service to transfer Usma to the Fort Myers Division. (Doc. 163).

       In October 2020, the Court sentenced Usma and allowed him to self-

surrender to the Bureau of Prisons.              (Doc. 127).     Two weeks later, the

undersigned ordered a warrant for Usma’s arrest for violating conditions of his

pretrial release and directed him to be remanded. (Doc. 131). Fast forward

eight months. On June 14, 2021, Usma was arrested on the warrant, and

Judge Smith revoked his conditions of release. (Doc. 160; Doc. 163).



1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
or the services or products they provide. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
     The question now is what action, if any, does the Court need to take on

the pretrial release violations given that Usma has been sentenced and is now

in the custody of the Marshals Service. Based on the record before the Court,

no hearing or further action is needed. Usma has been adjudicated guilty,

sentenced, and taken into custody. Because the time has come for Usma to

serve his federal sentence, the Marshals Service need not bring him to Fort

Myers for further proceedings.

     Accordingly, it is now

     ORDERED:

     (1) The Petition for Action on Conditions of Pretrial Release (Doc. 131) is

          DISMISSED as moot because no further action is need.

     (2) The United States Marshals Service is DIRECTED to immediately

          transfer Defendant Steven Usma to the Bureau of Prisons to serve his

          sentence as the Judgment (Doc. 127) so imposed.

     DONE AND ORDERED in Fort Myers, Florida on June 23, 2021.




Copies:     United States Marshals Service
            Counsel of Record




                                       2
